Citation Nr: 1011776	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-15 503	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


REMAND

The Veteran served on active duty from July 1964 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Veteran's military occupational specialty (MOS) was a 
field artillery crewman.  A review of his service treatment 
records (STRs) shows that the Veteran suffered a head injury 
in May 1965.  He ran into a 2x4 board and was knocked 
unconscious for a brief period.  He was seen for complaints 
of headaches, dizziness, and weakness.  There was no evidence 
of hearing loss on his induction physical examination in May 
1964.  The April 1966 separation physical examination noted 
that the Veteran complained of frequent headaches but had not 
had any recent complaints of dizziness.  The separation 
audiogram did not reflect any significant change from the 
audiogram done as part of the examination of May 1964.  

The Veteran submitted his claim for service connection for 
hearing loss and tinnitus in November 2006.  He noted that he 
had had considerable noise exposure in service.  He also 
claimed that he had had hearing loss and ringing in his ears 
since service.  He submitted records from The University of 
Kansas Hospital that were dated in October 2006.  It was 
noted that the Veteran had a history of hearing loss since 
service.  He was about to begin a course of chemotherapy with 
a drug that could cause hearing loss.  An audiogram was 
requested to establish a baseline.  An audiogram was also 
submitted.  It showed at least a 40 decibel hearing loss in 
each ear at the 4,000 Hertz level.  There was no analysis of 
the etiology of the hearing loss.

The Veteran was afforded a VA audiology examination in April 
2007.  The examiner noted that the Veteran reported ear pain 
secondary to a head injury in service.  She said there was no 
evidence of ear pathology or tympanic membrane rupture on 
examination.  She noted the Veteran's claimed history of 
noise exposure due to artillery fire in service.  She also 
noted that the Veteran claimed no noise exposure after 
service.  The Veteran also claimed constant bilateral 
tinnitus that he said began in service.  

The results of an audiogram showed that the Veteran met the 
standard for having a hearing loss for VA purposes.  See 
38 C.F.R. § 3.385.  The examiner said that she had not 
reviewed any private records, VA records, or other records.  
She said she had reviewed the STRs so it must be presumed she 
had the claims folder for review, although this is not stated 
with any clarity.  The examiner opined that it was less 
likely as not that the Veteran's bilateral hearing loss and 
tinnitus were caused by or a result of acoustic trauma in 
service.  As to the hearing loss, the examiner noted that the 
STRs were negative for hearing loss and that the current 
hearing loss was not worse than would be expected from normal 
aging.  In regard to the tinnitus issue, the examiner said 
there was no audiological basis for the tinnitus complaint 
and that tinnitus had multiple etiologies.

The RO denied service connection for the issues on appeal in 
May 2007.  The RO relied on the results of the above 
examination in deciding the claim.

The Veteran submitted his notice of disagreement (NOD) in May 
2007.  He included an audiogram report from St. Luke's Lenex 
Clinic that was dated in January 1991.  The audiogram 
demonstrated a hearing loss in the right ear for VA purposes 
under 38 C.F.R. § 3.385 and there was evidence of hearing 
loss in the left ear based strictly on decibel losses at the 
tested frequencies.  

The RO issued a statement of the case (SOC) in March 2008.  
The SOC listed the January 1991 audiogram as part of the 
evidence considered.  However, in the reasons and bases 
portion of the SOC, the DRO stated that there was no evidence 
of hearing loss after service prior to the October 2006 
audiogram submitted by the Veteran.

The Veteran's case must be remanded for several reasons.  The 
VA examination was inadequate.  The examiner did not provide 
a rationale for her opinion.  She stated that there was no 
evidence that the noise exposure in service caused the 
current hearing loss and then said that the "[t]he hearing 
loss today is not worse that normal aging."  That is not an 
opinion that addresses the question before VA.  The examiner 
should explain why the current hearing loss is not traceable 
to military service.  Also, if the current hearing loss is 
more likely than not related to the aging process, the 
opinion should so state and not be expressed in the manner it 
was on the examination report.  The casual reference that the 
hearing loss today is not worse than normal aging does not 
result in a conclusion that it is due to aging.  Rather, such 
a conclusion can only be inferred.  

The SOC misstated the evidence of record when the statement 
was made that there was no evidence of any treatment for, 
diagnosis of, or complaints consistent with bilateral hearing 
loss and tinnitus prior to October 2006.  The SOC had 
acknowledged receipt of the audiogram from 1991 but did not 
address the fact that it demonstrated a hearing loss some 15 
years prior to the current claim.  The audiogram does not 
contain any diagnosis or analysis; however, it clearly 
depicts the results of audiometric testing that shows a 
hearing loss in the right ear for VA purposes and evidence of 
hearing loss in the left ear.  

In addition to the earlier evidence of hearing loss not being 
considered in the SOC, the Veteran should have been afforded 
another examination so that the significance of the 1991 
audiogram could be assessed by a medical professional.  Given 
the VA examiner's prior vague statements about the Veteran's 
hearing loss in 2006 being no worse than normal aging, a 
medical opinion as to the significance of the evidence 
showing a hearing loss 15 years earlier was required.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The AOJ should attempt to obtain 
and associate with the claims folder any 
medical records identified by the Veteran 
that are not already of record.  

In particular, the Veteran should be 
asked for any treatment or evaluation 
records that may be prepared in 
conjunction with the audiogram from 
January 1991 and for him to provide 
information as to the purpose for the 
test.

2.  The Veteran should be afforded an 
audiology examination.  The claims 
folder, and a copy of this remand, must 
be made available to the examiner for 
review as part of the examination 
process.  The claims folder must be 
reviewed.  

Upon completion of audiometric testing, 
the examiner is asked to provide an 
opinion whether it is at least as likely 
as not that the Veteran's hearing loss is 
related to his military service.

The examiner is also asked to provide an 
opinion whether it is at least as likely 
as not that the Veteran's claimed 
tinnitus can be related to his military 
service.  (The previous examination 
report was inadequate in that it stated 
there were many etiologies for tinnitus 
but did not opine directly as to this 
Veteran's case, to include whether his 
tinnitus was or was not due to his head 
injury in service, or noise exposure in 
service.)

A complete rationale must be provided for 
each opinion expressed.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

